Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-19-2003

USA v. Arreguin-Jimenez
Precedential or Non-Precedential: Non-Precedential

Docket 02-1809




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Arreguin-Jimenez" (2003). 2003 Decisions. Paper 797.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/797


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                            NOT PRECEDENTIAL

                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT


                                           No. 02-1809


                                UNITED STATES OF AMERICA

                                                 v.

                               ENRIQUE ARREGUIN-JIMENEZ,
                                                  Appellant


                            Appeal from the United States District Court
                                for the Eastern District of Pennsylvania
                                  (D.C. Criminal No. 01-cr-00334)
                       District Court Judge: Honorable Eduardo C. Robreno


                          Submitted Pursuant to Third Circuit LAR 34.1(a)
                                        January 28, 2003

                       Before: SLOVITER and RENDELL, Circuit Judges,
                                and DEBEVOISE, District Judge*

                              (Filed    February 14, 2003           )




                                   OPINION OF THE COURT




_________________________

*The Honorable Dickinson R. Debevoise, Senior Judge, United States District Court for
the District of New Jersey, sitting by designation.

RENDELL, Circuit Judge.
        Arreguin-Jimenez was charged in a one-count indictment with illegal reentry after

deportation by an alien previously convicted of an aggravated felony offense, in violation of

8 U.S.C. §§ 1326(a) and (b)(2). During a bench trial, Arreguin-Jimenez stipulated that he

reentered illegally, but challenged whether he was previously convicted of an aggravated

felony. The District Court found him guilty of the charges in the indictment and sentenced

him to ninety-two months imprisonment, a term at the lowest end of the applicable range of

the Sentencing Guidelines. The District Court had jurisdiction over the matter under 18

U.S.C. § 3231. Our jurisdiction arises under 18 U.S.C. §§ 1291 and 3742(a).

        On appeal, Arreguin-Jimenez makes two arguments. First, he argues that the

Government breached an oral agreement by opposing his request for a reduction of offense

level. According to Arreguin-Jimenez, he agreed to stipulate to illegally reentering the

country, while reserving the right to contest that he was previously convicted of an

aggravated felony, in exchange for the Government’s agreement not to challenge his

request for a reduction of his offense level based on “acceptance of responsibility” under

section 3E1.1 of the Sentencing Guidelines. Second, Arreguin-Jimenez argues that the

District Court, in not reducing his offense level under section 3E1.1, impermissibly

considered his refusal to concede that he was previously convicted of an aggravated felony.




        Inasmuch as we write for the parties, we detail only those facts we find necessary to

our analysis. Following his indictment, Arreguin-Jimenez’s counsel and the Government

engaged in various exchanges regarding a possible agreement. While it seems clear that

                                                    2
Arreguin-Jimenez was willing to – and did – stipulate that he illegally reentered the

country, the parties contest the details of other parts of any alleged agreement, as well as

whether any agreement did, in fact, exist. The wording of the indictment seems to have

contributed to the confusion between the parties. The indictment specifically charged that

Arreguin-Jimenez had been previously convicted of an aggravated felony. Because a

previous conviction of an aggravated felony is a factor that enhances a defendant’s sentence

under 8 U.S.C. § 1326(b)(2), it is often not considered until the sentencing hearing. Here,

it appears that the Government included the fact of a previous conviction as a part of the

indictment out of a concern that not doing so might run afoul of the dictates of Apprendi v.

New Jersey, 530 U.S. 466 (2000).1

        Both parties agreed that Arreguin-Jimenez had a prior record arising out of his

February 9, 1999 guilty plea to having committed various violations of Pennsylvania law,

entered in the Court of Common Pleas of Chester County, Pennsylvania. The sole issue of

disagreement between Arreguin-Jimenez and the Government regarding his prior

convictions seems to have been whether one of the charges Arreguin-Jimenez was

convicted of was for terroristic threats, which apparently was the sole aggravated felony

charged and, thus, the only charge that would trigger a sentence enhancement under section

1326(b)(2).

        There is no doubt that Arreguin-Jimenez pled guilty to the state terroristic threats




        1
            On appeal, Arreguin-Jimenez has not raised any challenges to the indictment.

                                                     3
charge. However, during the bench trial before the District Court, Arreguin-Jimenez

attempted, to no avail, to convince the Court that the Pennsylvania Court of Common Pleas

did not convict him of making terroristic threats because it did not accept his guilty plea to

that charge. He contends before us that the Government agreed that he could make that

argument and still receive credit for acceptance of responsibility. The Government, on the

other hand, alleges that, if any agreement did exist, it agreed to allow him to make the

purely legal argument that a conviction for terroristic threats did not constitute a prior

aggravated felony within the meaning of 8 U.S.C. §§ 1101(a)(43) and 1326(b)(2).2

        In any event, the threshold question is whether there was any “agreement.” See In

Re: Allegheny Int’l, Inc., 954 F.2d 167, 175 (3d Cir. 1992) (calling the principle that

“before there can be a breach of contract there must be a contract” a truism (quotation and

citation omitted)). In deciding this question, we conduct a plenary review of the record,

United States v. Queensborough, 227 F.3d 149, 156 (3d Cir. 2000), and analyze the

agreement according to principles of contract law, United States v. Moscahlaidis, 868 F.2d
1357, 1361 (3d Cir. 1989). As the alleging party, Arreguin-Jimenez bears the burden of

showing an agreement. United States v. Huang, 178 F.3d 184, 187 (3d Cir. 1999) (stating

that the defendant-appellant bore the burden of showing a breach of a plea agreement).

        We are not convinced that any agreement existed. One requirement for a valid




        2
         We are not convinced, as Arreguin-Jimenez contends, that his argument was a legal
one. Whether he was convicted of making terroristic threats required the District Court to
make a factual determination, not a legal one.

                                                      4
contract is that there was a “meeting of the minds” – otherwise referred to as mutual assent

– among the parties to the contract. Eliscu v. Fiber, 157 F.2d 136, 138 (3d Cir. 1946)

(stating that the general law is that there must be a “meeting of the minds . . . in respect to

every detail of the proposed contract” to be a valid contract (quotation and citation

omitted)). The Government argues that there was no “meeting of minds” as to the terms of

the agreement. We agree. Arreguin-Jimenez has not carried his burden of showing an

agreement, let alone that the terms of said agreement were as he claims. It is clear that the

Government believed that Arreguin-Jimenez reserved the right to raise the legal argument

that a conviction of terroristic threats did not constitute a prior “aggravated felony” under

section 1326(b)(2), while Arreguin-Jimenez believed that he reserved the right to challenge

whether his prior state conviction for terroristic threats occurred in fact. Although at

various points in the record the parties expressed a desire to figure out the contours of an

agreement, there appears neither an unequivocal acceptance by either party nor an oral

contract with sufficiently definite terms. It is apparent that the “minds” of the parties never

“met” and no agreement existed. Therefore, the Government’s opposition to Arreguin-

Jimenez’s request for an offense-level reduction did not breach any agreement.

        Next, Arreguin-Jimenez argues that the District Court impermissibly considered his

refusal to concede that he was convicted of terroristic threats in the Court of Common

Pleas as a basis for its rejection of his request for offense-level reduction based on

“acceptance of responsibility” under section 3E1.1. The District Court rejected his request

largely due to its finding that Arreguin-Jimenez had challenged an element of the offense

                                                      5
charged – namely, that he had a prior conviction for an aggravated felony. In reviewing

whether the District Court erred in denying Arreguin-Jimenez a reduction of offense level

for acceptance of responsibility, we look for clear error, United States v. Muhammad, 146
F.3d 161, 163 (3d Cir. 1998), and keep in mind the admonition to allow the District Court

“great deference” because it “is in a unique position to evaluate a defendant’s acceptance of

responsibility.” U.S. Sentencing Guidelines Manual § 3E1.1, cmt. n. 5 (2002).

        The Government listed the charge in the indictment to include the fact that Arreguin-

Jimenez was previously convicted of an aggravated felony, thus, increasing its burden in

proving the prior conviction. The Court treated the fact of prior conviction of an aggravated

felony as an element of the crime charged and Arreguin-Jimenez presented a vigorous

challenge at the bench trial to the Government’s argument that he was previously convicted

of terroristic threats. He even moved for a judgment of acquittal under Federal Rule of

Criminal Procedure 29. And, as discussed above, he did not enter into an agreement with

the Government. Under these circumstances, it was reasonable for the District Court to

find that Arreguin-Jimenez had contested an element of the crime charged and, therefore,

did not accept responsibility for the crime. As the Sentencing Guidelines make clear, the

reduction for acceptance of responsibility “is not intended to apply to a defendant who puts

the government to its burden of proof at trial by denying the essential factual elements of

guilt, is convicted, and only then admits guilt and expresses remorse.” U.S. Sentencing

Guidelines Manual § 3E1.1, cmt. n. 2 (2002); see also United States v. Veksler, 62 F.3d
544, 551 (3d Cir. 1995). Moreover, we note that, during his allocution at the sentencing

                                                     6
hearing, and after the District Court had found that he had a prior conviction for terroristic

threats, Arreguin-Jimenez continued to refuse to admit that he had made the terroristic

threats for which he pled guilty. See U.S. Sentencing Guidelines Manual § 3E1.1, cmt. n.

1(a) (listing as one consideration in determining whether a defendant accepts responsibility

whether he “truthfullly admits the conduct comprising the offenses of conviction”). Given

the great deference we must give the District Court in deciding whether to grant a reduction

of his offense level for acceptance of responsibility, we believe that the District Court did

not commit clear error in refusing to reduce the offense level.

        Accordingly, we will affirm the District Court’s Order.




TO THE CLERK OF COURT:

        Please file the foregoing opinion.




                                                                   /s/ Marjorie O. Rendell

                                                           Circuit Judge




                                                     7